Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant argued the proposal for modifying the prior art to attain the claimed invention causes the art to become inoperable.
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanayakkara (D691287) in view of Greenberg et al. (7454870) and Kelly (5864997).
For claim 1, Nanayakkara discloses a connector block (at least figs. 1-3) comprising: a body (figs. 1-3) having four lateral faces (figs. 1-3) extending between a top face (fig.1) and a bottom face (fig.2) supported on a ground surface (at least figs. 1-3 for flat face that can be supported on a ground surface); each of the four lateral faces comprising a slot (figs. 1-3) extending vertically from the top face to the bottom face, each slot being defined by a continuous slot wall which is recessed from a corresponding one of said four lateral faces (figs. 1-3); the body comprising four posts (figs. 1-3 for posts at corners), each of the four posts having end faces forming the top face and bottom face of the body (figs. 1-3), each of the end faces being flat (figs. 1-3) with a solid cross-section (figs. 1-3), the slot of a respective one of the lateral faces being formed between adjacent ones of said posts (figs. 1-3); and the body comprising a central post (figs. 1-3 for middle portion), the four posts protruding from said central post (figs. 1-3).  
Nanayakkara is silent about a connector block comprising a body comprised of concrete-based materials.
Greenberg teaches a connector block comprised of concrete-based materials (at least claim 10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the block of Nanayakkara with concrete-based materials as taught by Greenberg depending on user’s preferences in order to provide stability and securement of the device during particular usage. 

Greenberg teaches a through hole extending from the top face to the bottom face of the body and the through hole being provided in said central post (at least fig.1 and/or fig.3 and/or abstract for a through hole in a central portion). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the block of Nanayakkara as modified by Greenberg with a through hole extending from the top face to the bottom face of the body and the through hole being provided in said central post as taught by Greenberg in order to secure the block and/or assembly in desired location and/or configuration. 
Nanayakkara as modified by Greenberg is silent about a grounding rod inserted into the through hole of the connector block, anchoring the connector block to the ground.
Greenberg teaches a grounding rod inserted into the through hole of the connector block, anchoring the connector block to the ground (at least fig.1 and/or fig.3 and/or abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the block of Nanayakkara as modified by Greenberg with a grounding rod inserted into the through hole of the connector block, anchoring the connector block to the ground as taught by Greenberg in order to secure the block and/or assembly in desired location and/or configuration. 
Nanayakkara as modified by Greenberg is silent about a wood board having its extremity received within the slot of the connector block, the boards being removably 
Kelly teaches a board having its extremities received within the slots of the connector blocks (fig.24), the board being removably slid within a corresponding slot (at least col.5, lines 40-45), such that a lower edge of each board contacts the ground surface (fig.24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nanayakkara as modified by Greenberg with a board having its extremities received within the slots of the connector blocks, the board being removably slid within a corresponding slot, such that a lower edge of each board contacts the ground surface as taught by Kelly in order to form a desire structure. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the board of Nanayakkara as modified by Greenberg and Kelly with wood depending on user’s preferences in order to form desired structure that is of environmentally friendly material. 
Nanayakkara as modified by Greenberg and Kelly is silent about A garden bed or planter box, comprising: at least four connector blocks, at least four grounding rods, and at least four wood boards having their extremities received within the slots of the connector blocks and forming a row of boards delimiting a rectangular area.
Kelly teaches an enclosure having at least four connector blocks, at least four grounding rods, and at least four boards forming a row of boards delimiting a rectangular area (at least fig.26 for the enclosure can be used for plant cultivation, also see col.8, lines 10-20). It would have been obvious to one having ordinary skill in the art 
For claim 6, Nanayakkara as modified by Greenberg and Kelly discloses wherein the slot wall of each connector block comprises two opposed lateral walls part of the adjacent corner posts and a back wall part of the central post (Nanayakkara, figs. 1-3 for illustration). 
For claim 24, Nanayakkara as modified by Greenberg and Kelly is silent about at least a second row of connector blocks and boards, stacked above the first row of boards and connector blocks.
Greenberg teaches a second row of connector blocks and boards, stacked above the first row of boards and connector blocks (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of blocks and walls of Nanayakkara as modified by Greenberg and Kelly with a second row of connector blocks and boards, stacked above the first row of boards and connector blocks as taught by Greenberg depending on user’s preferences in order to form a desired height for the assembly. 
For claim 27, Nanayakkara as modified by Greenberg and Kelly discloses wherein for each of the.
Claims 13-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanayakkara as modified by Greenberg and Kelly as applied to claim 1, 6, 24, and 27 above, and further in view of Jakobsen et al (3873225).
For claim 13, Nanayakkara as modified by Greenberg and Kelly is silent about wherein the slot wall comprises at least one tapered projection protruding therefrom and extending vertically along at least a portion of the slot, for wedging at least one lateral side of one of said boards. 
Jakobsen teaches a block (fig.6) wherein slot wall (fig.6 for V-shape slot wall) comprises at least one tapered projection protruding therefrom (fig.6 for left and/or right wedges) and extending vertically along at least a portion of the slot (fig.6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slot wall of Nanayakkara as modified by Greenberg and Kelly with at least one tapered projection protruding therefrom and extending vertically along at least a portion of the slot as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory and/or the wall to be used with in order to allow connection formation between parts. 
For claim 14, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen discloses wherein the slot wall of each connector block comprises two opposed lateral walls part of the adjacent corner posts and a back wall part of the central post (Nanayakkara, figs. 1-3). 
Nanayakkara as modified by Greenberg, Kelly, and Jakobsen is silent about wherein said at least one tapered projection comprises first and second tapered 
Jakobsen teaches first and second tapered projections, each provided on a respective one of said opposed lateral walls (fig.6 for left & right projections) for wedging both lateral sides of the board (fig.4 for illustration). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the configuration of the projections of Nanayakkara as modified by Greenberg, Kelly, and Jakobsen with first and second tapered projections, each provided on a respective one of said opposed lateral walls as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory and/or the wall to be used with in order to allow connection formation between parts. 
For claim 15, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen discloses wherein the two opposed lateral walls of the slot wall define a width of the slot (Nanayakkara, figs. 1-3). 
Nanayakkara as modified by Greenberg, Kelly, and Jakobsen is silent about wherein the at least one tapered projection has a top portion proximate to the top face and a bottom portion proximate to the bottom face, the bottom portion protruding over a greater distance along said width than the top portion, the top portion of the first and second tapered projections facilitating insertion of the board from the top face of the connector block and the bottom portion of the first and second tapered projections pinching both lateral sides of the board. 
Jakobsen teaches a width of the slot (at least fig.6 for the slot is a half portion of a substantially squared shape slot with a length of the wall is a width), and wherein the 
For claim 16, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen is silent about wherein the at least one tapered projection has a flat profile toward its top portion, and a triangular profile toward the bottom portion of the at least one tapered projection. 
Jakobsen teaches the at least one tapered projection has a flat profile toward its top portion (at least fig.6 and/or fig.2 for illustration of the top portion has at least a flat surface and/or flat profile relative to the wall and/or bottom portion), and a triangular profile toward the bottom portion of the at least one tapered projection (at least fig.6 and/or fig.2 for triangular profile shown on a side). It would have been obvious to one 
For claim 17, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen is silent about wherein the at least one tapered projection is inwardly tapered. 
Jakobsen teaches tapered projection is inwardly tapered (fig.6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the projection of Nanayakkara as modified by Greenberg, Kelly, and Jakobsen with tapered projection is inwardly tapered as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory to be used with in order to allow connection formation between parts.
For claim 18, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen discloses wherein the at least one tapered projection is positioned proximate to the lateral face (Nanayakkara figs. 1-3 and/or Jakobsen, fig.6).
For claim 19, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen discloses wherein the at least one tapered projection is slightly spaced away from the lateral face (Jakobsen, fig.6).
For claim 20, Nanayakkara as modified by Greenberg, Kelly, and Jakobsen discloses wherein the bottom portion of the at least one tapered projection forms a peak 
For claim 23, Nanayakkara as modified by Greenberg and Kelly discloses wherein the slot wall comprises two opposed lateral walls and a back wall (Nanayakkara figs. 1-3). 
Nanayakkara as modified by Greenberg and Kelly is silent about wherein each of the two opposed lateral walls comprises a protruding portion, reducing the spacing between said two opposed lateral walls. 
Jakobsen teaches a slot wall (at least fig.6 for wall with V-slot shape) wherein each of the two opposed lateral walls comprises a protruding portion, reducing the spacing between said two opposed lateral walls (fig.6 for projections on lateral walls of the slot wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the slot wall of Nanayakkara as modified by Greenberg and Kelly with each of the two opposed lateral walls comprises a protruding portion as taught by Jakobsen depending on a size and/or shape and/or configuration of an accessory to be used with in order to allow connection formation between parts.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanayakkara as modified by Greenberg and Kelly as applied to claim 1, 6, 24, and 27 above, and further in view of Bishoff et al. (4470647).
For claim 25, Nanayakkara as modified by Greenberg and Kelly is silent about top boards or planks, laid horizontally, closing and delimiting an upper edge of the garden bed or planter box.
. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanayakkara as modified by Greenberg and Kelly as applied to claims 1, 6, 24, and 27 above, and further in view of Maddock (6059631).
For claim 28, Nanayakkara as modified by Greenberg and Kelly is silent about the central post of each of the connector blocks has a top surface which is recessed relative to the top flat surfaces of the four corner posts.
Maddock teaches a connector block (fig.3 and/or fig.4 for illustration) comprising central post having a top surface being recessed relative to the top flat surfaces of the four corner posts (fig.3 for recessed surface of area 17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the block of  Nanayakkara as modified by Greenberg and Kelly with central post having a top surface being recessed relative to the top flat surfaces of the four corner posts as taught by Maddock depending on the shape of the grounding rod in order to allow blocks to be directly connected to one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643